Citation Nr: 0920573	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  03-34 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep 
apnea.

2.  Entitlement to service connection for an anxiety 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for fracture, 5th digit, right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to June 1981.  

His claims come before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

The Veteran testified in support of these claims at a video 
conference hearing held before the undersigned Veterans Law 
Judge in May 2008.  A transcript of the hearing testimony is 
of record.

The Board remanded these claims to the RO for additional 
action in August 2006 and July 2008.  For the reasons that 
follow, the Board again REMANDS the claims of entitlement to 
service connection for obstructive sleep apnea and an anxiety 
disorder to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to the claim being decided.

2.  The Veteran is right handed.

3.  During the course of this appeal, the Veteran's right 
hand/little finger disability has involved a mild fracture-
related deformity (malunion) of the right little finger and 
caused mild pain to palpation of that finger, but has not 
resulted in a gap of more than two inches between the right 
thumb pad and fingers, or ankylosis of any of the right 
fingers.  


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 10 percent for fracture, 5th digit, right hand, are 
not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 4.59, 4.71a, 
Diagnostic Codes 5214, 5216-5230 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to the claim being 
decided such that the Board's decision to proceed in 
adjudicating this claim does not prejudice the Veteran in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).  

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on the 
claims being decided by letters dated December 2002, May 2005 
and April 2008, the first sent before initially deciding 
those claims in a rating decision dated May 2003.  The timing 
of such notice reflects compliance with the requirements of 
the law as found by the Court in Pelegrini II.  

The content of such notice, considered in conjunction with 
the content of other letters the RO sent the Veteran in 
February 2003, March 2006, May 2006 and August 2008, also 
reflects compliance with pertinent regulatory provisions and 
case law, noted above.  In the letters, the RO acknowledged 
the Veteran's claims, notified him of the evidence needed to 
substantiate those claims, identified the type of evidence 
that would best do so, notified him of VA's duty to assist 
and indicated that it was developing his claims pursuant to 
that duty.  The RO also provided the Veteran all necessary 
information on disability ratings and effective dates.  As 
well, the RO identified the evidence it had received in 
support of the Veteran's claims and the evidence it was 
responsible for securing.  The RO noted that it would make 
reasonable efforts to assist the Veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  The RO advised the Veteran to send 
to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claims, including service treatment records and post-service 
VA treatment records.  In some cases, however, after the RO 
requested more specific information regarding alleged 
treatment records, the Veteran did not respond, thereby 
making it impossible for the RO to obtain all initially 
identified records.  The Veteran does not now assert that 
there is any other outstanding information or evidence that 
needs to be secured in support of his claims.  

The RO also conducted medical inquiry in support of the 
Veteran's claim for a higher initial evaluation by affording 
the Veteran VA examinations, during which examiners discussed 
the severity of the Veteran's right hand disability.  The 
Veteran does not now challenge the adequacy of the reports of 
the examinations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The issue before the Board is whether the Veteran is entitled 
to a higher initial evaluation for his right hand/little 
finger disability.  The Veteran asserts that the evaluation 
initially assigned this disability does not accurately 
reflect the severity of all associated symptomatology.  
According to written statements he submitted in support of 
his claim and his hearing testimony, presented in May 2008, 
this symptomatology, primarily pain and swelling, results 
from arthritis, is worsening, necessitates the use of a 
massive quantity of pain medication, and often prohibits the 
use of his right hand, including to manipulate his 
wheelchair.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 5 Vet. App. 505 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2008).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 2002, 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2008).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has rated the Veteran's right hand/little finger 
disability as 10 percent disabling pursuant to DC 5227.  This 
DC provides that a zero (0) percent evaluation is assignable 
for unfavorable or favorable ankylosis of the ring or little 
finger.  38 C.F.R. § 4.71a, DC 5227 (2008).  

An evaluation of a disability of the finger may also be 
assigned based on limitation of motion, but similarly to the 
previously noted DC, a 0 percent evaluation is assignable for 
such limitation of the ring or little finger.  38 C.F.R. § 
4.71a, DC 5230 (2008).  An evaluation of 10 percent is 
assignable for limitation of motion of the dominant or 
nondominant index or long finger with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 
30 degrees.  38 C.F.R. § 4.71a, DC 5229 (2008).  A 10 percent 
evaluation is also assignable for limitation of motion of the 
dominant or nondominant thumb with a gap of one to two inches 
(2.5 to 5.1 cm.) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  38 C.F.R. § 
4.71a, DC 5228 (2008).  A 20 percent evaluation is assignable 
for limitation of motion of the dominant or nondominant thumb 
with a gap of ore than two inches (5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers.  38 C.F.R. § 4.71a, DC 5228.  An evaluation of at 
least 20 percent is assignable for unfavorable ankylosis of 
the dominant or nondominant thumb and ankylosis of certain 
multiple digits.  38 C.F.R. § 4.71a, DCs 5216-5224 (2008).  

There are rules that apply in evaluating the severity of 
ankylosis or limitation of motion of single or multiple 
digits of the hand.  For instance, for the index, long, ring 
and little fingers, zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees and the thumb abducted and 
rotated so that the thumb pad faces the finger pads.  Joints 
in these positions are considered in a favorable position.  
For such fingers, the MCP joint has a range of zero to 90 
degrees of flexion; the PIP joint has a range of zero to 
100 degrees of flexion; and the distal interphalangeal (DIP) 
joint has a range of zero to 70 or 80 degrees of flexion.  38 
C.F.R. § 4.71a, Note (1) preceding DC 5216 (2008).

For ankylosis of the index, long, ring and little fingers at 
both the MCP and PIP joints, with either joint in extension 
or in extreme flexion, is to be rated as amputation.  
Ankylosis of both the MCP and PIP joints, even though each is 
individually in a favorable position, is to be rated as 
unfavorable ankylosis.  With only one joint in a digit 
ankylosed or limited in its motion, the determination will be 
made on the basis of whether motion is possible to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
If possible, such ankylosis should be rated as favorable; if 
not possible, such ankylosis should be rated as unfavorable.  
38 C.F.R. § 4.71a, Note (3) preceding DC 5216 (2008).

In evaluating disabilities of the fingers, one must consider 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of the other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Note 
following DC 5227 (2008).  

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the Veteran's right hand/little 
finger disability picture does not more nearly approximate 
the criteria for a higher initial evaluation during any 
period of time at issue in this appeal.

Prior to service, the Veteran injured his right thumb.  This 
injury necessitated surgery.  During service, the Veteran 
struck a wall with his right hand, resulting in another right 
hand injury.  X-rays revealed a fracture of the right 5th 
finger.  This injury necessitated casting and physical 
therapy.  

Following discharge from service, in April 2001, the Veteran 
once received emergency treatment for right hand complaints 
(laceration of the right little finger, which required 
sutures and healed well with no problems).  Thereafter, in 
April 2003 and December 2008, he underwent two VA 
examinations of his right hand.  During these examinations, 
no examiner noted a gap of more than two inches between the 
Veteran's right thumb pad and fingers, or ankylosis of any of 
the right fingers.  Instead, during the first examination, an 
examiner noted a fracture deformity and mild pain to 
palpation of the little finger and, based on x-rays showing a 
deformity and no significant degenerative changes, diagnosed 
a history of a fracture with mild malunion.  During the 
second examination, the examiner noted multiple right hand 
abnormalities, including a deformity, pain, soft tissue 
swelling of the entire hand and all fingers with associated 
decreased motion, and hypersensitivity, but indicated that 
most of the abnormalities were not due to the 
in-service fracture.  The examiner explained that the Veteran 
had multiple serious disabilities, including, in part, acute 
cauda equina syndrome and diabetes, and soft tissue swelling 
in the left hand as well.  The examiner found that the 
hypersensitivity was not due to the fracture and might be due 
to early nerve irritation from diabetes.  

Thus, during the entire course of this appeal, the Veteran's 
right hand/little finger disability has involved a mild 
fracture-related deformity (malunion) of the right little 
finger and caused mild pain to palpation of that finger, but 
has not resulted in a gap of more than two inches between the 
right thumb pad and fingers, or ankylosis of any of the right 
fingers.  Accordingly, an initial evaluation in excess of 
10 percent may not be assigned under any of the previously 
noted DCs during any time period at issue.

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his disability picture 
change.  See 38 C.F.R. § 4.1.  At present, however, the 
previously noted evaluation is the most appropriate given the 
medical evidence of record.

The criteria for a higher initial evaluation for a right 
hand/little finger disability are not met.  In reaching this 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2008).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
Veteran's favor.  Rather, as a preponderance of the evidence 
is against the claim, it must be denied.


ORDER

An initial evaluation in excess of 10 percent for fracture, 
5th digit, right hand, is denied.


REMAND

The Veteran claims entitlement to service connection for 
obstructive sleep apnea and an anxiety disorder on the basis 
that he developed these disorders in service in 1980, in Fort 
Lauderdale, Florida, while tasked with digging up dead bodies 
during the Haitian Cuban boat lift.  Additional action is 
necessary before the Board decides these claims.

In July 2008, the Board remanded these claims to the RO for 
several purposes, including securing the Veteran's personnel 
file so that a determination could be made as to whether, as 
alleged, the Veteran participated in the Haitian Cuban boat 
lift.  As the Veteran's representative points out in an 
Appellant's Post-Remand Brief dated April 2009, on remand, 
AMC did not ensure compliance with the Board's directive in 
this regard.  Instead of securing the Veteran's service 
personnel file, AMC obtained a written comment from a VA 
Program Support Assistant indicating that this file included 
no evidence of the Veteran's involvement in the 1980 Haitian 
Cuban boat lift.  Not being privy to the actual file, the 
Board has no way to verify the RO's finding in this regard.  
Given this fact, it is necessary to remand this claim to the 
RO for completion of the previously requested action pursuant 
to Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board REMANDS this case for 
the following action:

1.  Request, obtain and associate with 
the claims file the Veteran's service 
personnel file and any other pertinent 
service documents in an effort to verify 
that the Veteran served in an operation 
in Florida in 1980 involving the Haitian 
Cuban boat lift.

2.  After securing the service personnel 
file, readjudicate the Veteran's service 
connection claims based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
take any action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




